ROSS, Circuit Judge
(dissenting). ' I am unable to agree to the judgment dismissing the writ of error for lack of jurisdiction in this court, in view of the fact that the record shows'that the first assignment of error is in these words:
“The indictment herein is insufficient, and does not state facts sufficient to constitute or charge any crime against the laws of the United States of America, nor any offense under section 273 of the Penal Code of the United States.”
Subsequent assignments of error are to the effect that the court below was without jurisdiction of the person of the defendant or of the crime charged.
In view of the first assignment of error above quoted, I am unable to understand how it can be properly said and held that the plaintiff in error intended by his assignments to raise no other question than the question of jurisdiction of the court below. If the court below did have jurisdiction of the defendant and of the crime charged, would not this court be obliged, in the event it should be of the opinion that the indictment did not state facts sufficient to constitute the alleged crime, to reverse the judgment? It seems to me that there can he but one answer to that. And because it is manifest from a reading of the indictment that it does state facts sufficient to constitute the alleged crime, is that any legal or just reason why the courts should hold that the plaintiff in error did not intend by his assignment to present the question of the sufficiency of the indictment? In my opinion, surely not.
I therefore think it clear that the record brought here presents both the question of the sufficiency of the indictment and of the jurisdiction of the court below. And being of the further opinion that the court below was without'jurisdiction, I think the judgment should be reversed and the case remanded, with directions ‘to dismiss the indictment.
The Act of Congress of May 8, 1906 (34 Stat. 182), under which the plaintiff in error was alloted and received a patent in fee for his piece of land, expressly declares that each and every such allottee shall have the benefit of and be subject to the laws, both civil and criminal, of the state or territory in which he'may reside, and that the purpose of such provision was to thereafter exclude such an al-lottee from the operation of the criminal laws of the United States séems to be emphasized by the proviso to section 6 of the same, act, in which proviso it is expressly declared that until'the issuance of such fee-simple patents all allottees for whom á trust patent should *299thereafter be issued shall be subject to the exclusive jurisdiction of the United States. In the Celestine Case, 215 U. S. 278, 30 Sup. Ct. 93, 54 L. Ed. 195, there was not in the statute there involved, as there is in the one here involved, as will be seen near the conclusion of the court’s opinion (215 U. S. on page 291, 30 Sup. Ct. on page 97, 54 L. Ed. 195):
“A subjection of the individual Indian to the laws, both civil and criminal, of the state: no grant to him of the benefit of those laws? no denial of the personal jurisdiction of the United States.”